Fourth Court of Appeals
                                     San Antonio, Texas

                                          January 19, 2022

                                        No. 04-19-00318-CV

                                      Leticia R. BENAVIDES,
                                              Appellant

                                                 v.

 Cristina B. ALEXANDER, as Permanent Guardian of the Person of Carlos Y. Benavides, Jr.;
 Carlos Y. Benavides, III; Rancho Viejo Cattle Company, Ltd.; Benavides Management, LLC;
       and Linda Cristina Alexander and Guillermo Benavides, as Managers of Benavides
                                     Management, LLC,
                                         Appellees

                      From the 49th Judicial District Court, Webb County, Texas
                                Trial Court No. 2012CVQ-000161-D1
                        Honorable Honorable Jose A. Lopez, Judge Presiding


                                          ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

           Appellant’s motion for en banc reconsideration is DENIED. See TEX. R. APP. P. 49.5.




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2022.



                                               ___________________________________
                                               MICHAEL A. CRUZ, Clerk of Court